                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION


Cathy Isaacs,                              )
                                           )
                      Plaintiff,           )     Case No. 1:18-cv-2595-TMC
                                           )
vs.                                        )
                                           )                 ORDER
Andrew M. Saul, Commissioner               )
of Social Security,                        )
                                           )
                      Defendant.           )
                                           )

       On October 10, 2019, Plaintiff Cathy Isaacs filed a motion for attorney’s fees pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that she was the

prevailing party and that the position taken by the Commissioner1 in this action was not

substantially justified. (ECF No. 25). On October 24, 2019, Defendant filed a response stating that

he does not oppose payment of the attorney’s fees requested in Plaintiff’s motion. (ECF No. 27).

       Under the EAJA, a court shall award attorney’s fees to a prevailing party in certain civil

actions against the United States, unless it finds that the government's position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). 2 The

district courts have discretion to determine a reasonable fee award and whether that award should




1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Fed. R. Civ. P. 25(d), he is automatically substituted for Defendant Nancy A. Berryhill who was
the Acting Commissioner of Social Security when this action was filed.
2
  A party who wins a remand pursuant to sentence four of the Social Security Act, 42 U.S.C. §
405(g), is a prevailing party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300-302
(1993). The remand in this case was made pursuant to sentence four. (ECF Nos. 23, 24).
be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v.

Sullivan, 936 F.2d 176, 177 (4th Cir. 1991).

       District courts also have broad discretion to set the attorney fee amount. In determining

the fee award, “[e]xorbitant, unfounded, or procedurally defective fee applications . . . are matters

that the district court can recognize and discount.” Hyatt v. North Carolina Dep’t of Human Res.,

315 F.3d 239, 254 (4th Cir. 2002) (citing Comm’r v. Jean, 496 U.S. 154, 163 (1990)).

Additionally, the court should not only consider the “position taken by the United States in the

civil action,” but also the “action or failure to act by the agency upon which the civil action is

based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

       Plaintiff has asked for the payment of attorney’s fees in the amount of $3,131.75. (ECF

No. 25 at 1.). Defendant responded, stating that he does not oppose payment of the requested

amount of attorney’s fees. (ECF No. 27 at 1). Despite there being no objection, however, the court

is obligated under the EAJA to determine if the fee is proper. See Design & Prod., Inc. v. United

States, 21 Cl. Ct. 145, 152 (1990) (holding that under the EAJA, “it is the court's responsibility to

independently assess the appropriateness and measure of attorney's fees to be awarded in a

particular case, whether or not an amount is offered as representing the agreement of the parties in

the form of a proposed stipulation.”).

       Applying the above standard to the facts of this case, the court concludes that the

Commissioner’s position was not substantially justified. Furthermore, after a thorough review of

the record, the court finds the unopposed request for fees is appropriate. Accordingly, the court




                                                 2
GRANTS the Motion for Attorney’s Fees under the EAJA (ECF No. 25) and orders that Plaintiff

be awarded attorneys’ fees in the amount of $3,131.75.3

       IT IS SO ORDERED.
                                                                       s/Timothy M. Cain
                                                                       United States District Judge
November 5, 2019
Anderson, South Carolina




3
  The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586 (2010)
(2010) (holding that the plain text of the EAJA requires that attorney’s fees be awarded to the
litigant, thus subjecting EAJA fees to offset of any pre-existing federal debts); see also Stephens
v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (same).
                                                 3
